Citation Nr: 0305115	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  94-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder will be the subject of a future 
decision.)  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had active duty from February 1973 until May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a nervous disorder.  

The appellant presented testimony at a personal hearing at 
the RO in March 1995.  A copy of the transcript is contained 
in the claims file.

During the pending appeal the decision review officer 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for an acquired 
psychiatric disorder but after a review of the entire record, 
denied the claim.  Notification of this decision was provided 
to the appellant in a supplemental statement of the case in 
January 1996.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104, (Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2)(2002).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002); 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  In May 1985 the RO denied reopening a claim of 
entitlement to service connection for a nervous disorder.  
This decision was not appealed.

2.  The evidence submitted since the final May 1985 rating 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative; and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final May 1985 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for a nervous disorder is new and material, and 
the appellant's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.104, 3.156(a), 20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the May 1985 
decision wherein the RO denied reopening a claim of 
entitlement to service connection for a nervous disorder is 
reported in pertinent part below.

Service personnel records show that the appellant enlisted in 
the Army National Guard in December 1972 and went on active 
duty in February 1973. 

Service medical records show that the appellant was initially 
hospitalized at Walson AH, Fort Dix, New Jersey on March 6, 
2973.  He was then admitted to Valley Forge GH and from there 
transferred to Letterman Army Medical Center closed 
psychiatry ward on March 28, 1973 with a transfer diagnosis 
of acute schizophrenic episode.  

According to a report prepared on May 1, 1973 by Dr. WMP 
(initials), a psychiatrist at Letterman Army Medical Center 
(LAMC), the appellant was admitted to Walson Army Hospital at 
Fort Dix four days after joining active duty.  He had 
exhibited bizarre behavior the first night in the barracks 
and additional incidents were reported.  On the day of 
hospital admission he ran through the barracks splashing 
paint on everyone.  He also admitted to auditory 
hallucinations.  His initial treatment did not bring 
improvement and he was transferred to Valley Forge U. S. Army 
Hospital approximately two weeks later where he showed some 
improvement but remained psychotic.  He was then air-
evacuated to LAMC approximately one week later for further 
evaluation and disposition.  

Dr. WMP stated that the appellant was admitted to LAMC closed 
psychiatric ward in an acutely psychotic state.  He had 
responded well to medication therapy and generally interacted 
well with patients and staff.  

He was no longer overly psychotic and appeared to have 
reached a remission sufficient for discharge, although he 
continued to exhibit minimal withdrawal.  Dr. WMP opined that 
this symptomatology should not effect his adjustment to 
civilian life.

The diagnosis was acute schizophrenic episode, severe, 
treated, improved, manifested by loose association, 
withdrawal, flattened and inappropriate affect, delusions and 
auditory hallucinations; minimal stress, entrance into 
routine military duty; unknown predisposition; marked 
impairment for further military duty.  Dr. WMP determined 
that this was not in the line of duty, as it existed prior to 
service.

A report of Medical Board Proceedings dated May 15, 1973 
shows that the appellant was present and did not present any 
views in his own behalf.  He also indicated that he did not 
desire to continue on active duty.  The appellant signed the 
report that he had been informed of the approved findings and 
recommendations of the Medical Board.  

The Medical Board determined that the appellant was medically 
unfit for further military service.  The diagnosis was the 
same as noted above.  Details of the medical condition show 
that it was not in the line of duty, the approximate date of 
origin was unknown, the cause was not incident to service, it 
existed prior to entry on active duty, was aggravated by 
active duty, had optimum hospital improvement for disposition 
purposes and he had received maximum hospital benefit.  

On May 21, 1973 the veteran signed an application for 
expeditious discharge.  He requested discharge for physical 
disability.  He acknowledged that he had been informed that, 
based upon the findings and recommendations of a medical 
board, he was considered to be unfit for retention in the 
military service by reason of physical disability which had 
been found to have existed prior to his enlistment 
(induction) and which was neither incident to nor aggravated 
by his military service.  He elected not to exercise his 
right for consideration of his case by the adjudicative 
system established by the Secretary of the Army for 
processing disability separations.  

He received an honorable discharge from the Army National 
Guard on May 24, 1973 due to physical disability.  

The appellant initially submitted a claim in May 1973 at the 
time of separation from service; however, he did not specify 
the disorder for which he sought service connection.  The RO 
wrote to the appellant in June 1973 seeking clarification but 
the appellant did not reply.

In October 1979 he submitted a claim for entitlement to 
service connection for several disorders to include a nervous 
disorder with onset in 1973.  Evidence submitted shows that 
the appellant was hospitalized in September and October 1979 
for an acute schizophrenic episode, paranoid type.  The 
discharge summary noted that since the acute psychotic 
episode in 1973 his condition had been in remission for six 
years without medications.  Outpatient treatment records show 
the appellant was seen primarily for complaints of jaw pain 
but also had complaints of social isolation and poor response 
to stress.  

In a January 1980 rating decision the RO determined that the 
evidence established that a neuropsychiatric disorder pre-
existed service without true aggravation during active duty.  
Entitlement to service connection for an acute schizophrenic 
episode was denied.  The appellant was notified of the 
decision by letter dated in January 1980.  Active psychosis 
was service connected for treatment purposes.  

The appellant submitted another claim in April 1985 and the 
RO notified him by letter dated in May 1985 that his claim 
previously had been denied.  His claim could not be 
reconsidered unless he submitted new evidence to show that 
military service aggravated his condition.

The appellant was hospitalized in July 1986 to stabilize and 
reestablish medication for schizophrenia, for possible ADTP 
alcoholism consult, and for evaluation for domiciliary or 
psychiatric nursing home placement.  

At discharge he was unable to work.  The discharge diagnoses 
were chronic paranoid schizophrenia and alcoholism.

In July 1986 he submitted a claim for pension that the RO 
granted in a September 1986 rating decision.

The discharge summary for a period of hospitalization in 
September 1988 shows diagnoses of bipolar psychosis and rule 
out paranoid schizophrenia.  He was readmitted in October 
1988 in frank psychosis.  At the end of October 1988 he was 
diagnosed with bipolar disorder and rule out alcohol 
dependence 

In December 1988 Dr. HHH afforded the appellant a fee basis 
psychiatric evaluation.  The appellant reported initial 
psychiatric treatment beginning while in active duty in the 
military, approximately in 1972.  He was unable to relate a 
diagnosis.  He reported multiple hospitalizations at VA 
facilities with the prescription of "neuroleptics".  
Historical information regarding education, vocation, 
avocational interests, social and family history and findings 
of mental status examination were reported.  The diagnosis 
was schizophrenia, paranoid type.  He was considered 
competent to manage funds.  

In May 1993 the appellant wrote that he believed his nervous 
disorder was incurred in service and wanted to reopen his 
claim for service connection for acquired psychiatric 
disability.   He was to be discharged from Northwest 
Evaluation and Treatment Center (Northwest Center) and asked 
that the records be obtained. 

The discharge summary from Northwest Center shows that the 
appellant was admitted in April 1993 on a transfer from 
Harborview Medical Center where he had been admitted after a 
call to 911.  At the time of his release in May 1993, the 
final diagnosis was schizoaffective disorder, bipolar type.  
The treatment records for the current condition are negative 
for any opinion as to initial onset or aggravation in 
service.

In a February 1994 rating decision, the RO determined that 
new and material evidence had not been submitted and the 
claim was not reopened.  

The appellant testified at his personal RO hearing in March 
1995 as to his education and work experience prior to 
service.  He testified that he had been working while going 
to college and the demands of his job caused him to terminate 
his education.  He recalled that he had been examined when he 
joined the National Guard and at the time of his actual 
entrance into active duty.  There were no disabilities noted 
at that time.  He denied receiving any psychiatric care or 
counseling prior to service.  

He described the events he experienced in service when his 
behavior came to the attention of his military superiors.  He 
did not think that he was having any trouble meeting the 
demands of military training until the day that he was 
hospitalized.  He testified that he had been offered a 10 
percent disability but it would take approximately three 
months and he would remain hospitalized, or he could be 
discharged within a week if he took nothing.  He chose 
nothing to get out of the hospital.

He further testified that he was not aware of the content of 
the discharge request he signed and did not recall seeing it.  

He testified that the military did not recommend that he have 
medical follow-up and that he did not have medical care for 
his nervous disorder until 1977 or 1978.  He continued on 
medication post service for one or two months and then went 
off medication.  He described medical treatment received post 
service. 

In March 1995, his father wrote a lay statement with his 
observations as to the appellant's behavior prior to and 
subsequent to military service. 

A copy of the appellant's high school transcript was 
received.  Also received into evidence was a Social Security 
Administration (SSA) copy of the appellant's earnings during 
the period from January 1970 through December 1972.  

The appellant was afforded a VA Compensation and Pension 
(C&P) psychiatric examination in May 1995.  The questions 
addressed were what was the correct diagnosis and how was his 
functioning at that time.  The examiner concluded that the 
correct diagnosis should be bipolar disorder and assigned a 
global assessment of functioning (GAF) of 70. 

The appellant was hospitalized in September 1997 for bipolar 
disorder, manic.  The discharge summary noted the history of 
the present illness and medical and social history.  The 
mental status examination and physical examination findings 
were reported.  The treatment for his bipolar affective 
disorder with psychotic features while in the hospital was 
noted. 

The RO submitted a completed National Archives and Records 
Administration Form 13075 with a copy of the appellant's DD 
214 to NPRC to search for additional service medical records.  
NPRC replied that the appellant had served in the National 
Guard and a request should be made to the Adjutant General of 
the State.  This was done and the Adjutant General of the 
State of Nevada responded in July 1998 with duplicate copies 
of service medical records that had previously been 
considered.  

The report of a conference with a Decision Review Officer in 
June 2000 shows that the appellant requested a hearing at the 
regional office.

The appellant submitted duplicate copies of service medical 
records in June 2000.  

In August 2000 the appellant's representative in writing 
canceled the personal hearing.

In February 2001 a staff psychiatrist at the Seattle VA who 
had been treating the appellant since 1997 wrote in support 
of his appeal.  The psychiatrist noted that in May 1973 the 
appellant was diagnosed as having an acute schizophrenic 
episode that had since been correctly diagnosed a Bipolar 
Disorder.  

The appellant had been disabled for years, was on medication 
and the nature of his illness was not in question.

The VA psychiatrist noted that the appellant had a 
psychiatric decompensation literally on the first night of 
his basic training in March 1973.  He was hospitalized and 
after continuous hospitalization requested an expeditious 
discharge in late May 1973.  Based on a review of the 
appellant's hearing transcript wherein he stated that he had 
been offered a 10 percent disability but that it would take 
approximately three months or he could be discharged within a 
week and take nothing, the VA psychiatrist felt that the 
appellant had only agreed to nothing because he had just 
become ill and wanted to go home.  The VA psychiatrist noted 
that he had served in the Army and had seen versions of a 
similar scenario for a typical recruit who just wanted to go 
home.  

The VA psychiatrist stated that the appellant's situation was 
different in that he had developed a serious, life-long 
illness on that very first day of his training.  At the time 
of signing the request for an expeditious discharge wherein 
it was stated that his illness had existed prior to service 
he did not have the benefit of appropriate advice as to the 
long-term consequences of his action and certainly was not in 
an optimal mental state.  

The RO wrote to the appellant regarding the provisions of 
VCAA in April 2001 and requesting written notification 
whether he wanted a personal hearing before a travel Board.  

Outpatient treatment records from the Seattle VA Medical 
Center from February 1996 to June 2001 show the appellant was 
seen on a regular basis for treatment for bipolar affective 
disorder.

The Decision Review Officer considered the statement from the 
VA staff psychiatrist as new and material evidence and 
reopened the claim.  After review of all the evidence, 
service connection for schizophrenia was denied.  

The appellant failed to report for a scheduled personal 
hearing before a Travel Board.  

Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).


There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).


Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002) ; 38 C.F.R. § 3.303 (2002).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2002).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

According to the regulations, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (2002).

In the field of mental disorders chronic psychoneurosis of 
long duration or other psychiatric symptomatology shown to 
have existed prior to service with the same manifestations 
during service, which were the basis of the service 
diagnosis, will be accepted as showing preservice origin.  38 
C.F.R. § 3.303(c).


When a preexisting condition is properly found, the 
presumption of aggravation found in 38 U.S.C.A. § 1153 
provides: "A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that "temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted with symptoms, has worsened."  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he 
enlisted.)  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
see also Browder v. Brown, 5 Vet. App. 268, 270-271 (1993).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The basis for the RO's January 1980 denial was that the 
evidence available for review established that a 
neuropsychiatric disorder pre-existed service without true 
aggravation during active duty.  The appellant was provided 
notice of the decision and appellate rights, but an appeal 
was not initiated from that decision.  Therefore the January 
1980 rating decision became final.

In May 1985, the RO denied reopening his claim for 
entitlement to service connection for a nervous disorder as 
his claim had previously been denied and no new and material 
evidence had been submitted.  The appellant had not submitted 
any evidence with his claim but had stated that he was 
receiving outpatient treatment.   

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the May 1985 decision, in the context of all 
the evidence of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding an acquired psychiatric 
disorder to warrant reopening the veteran's claim for service 
connection.  The appellant's VA psychiatrist states that the 
appellant was placed under duress without advice in order to 
sign a statement that he acknowledged his psychiatric 
condition existed prior to service.  

The Board's review of the evidence of record also finds that 
the May 1973 report of the Medical Board Proceedings 
indicates that the medical condition existed prior to entry 
on active duty and was aggravated by active duty.  

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of an acquired psychiatric 
disorder.

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the first element has been met.  As the 
Board noted earlier, development is being undertaken as to 
the issue of service connection for an acquired psychiatric 
disorder on the merits.


ORDER

The veteran, having submitted  new and material evidence to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is granted to this 
extent only.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

